—In a products liability action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Kramer, J.), entered August 21, 1995, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The law is well settled that where, as here, a defendant *419meets its initial burden of establishing its entitlement to summary judgment, the burden shifts to the plaintiff to "produce evidentiary proof in admissible form sufficient to require a trial of material questions of fact” (Zuckerman v City of New York, 49 NY2d 557, 562; Reyes v Rentar Dev., 207 AD2d 336; Smith v Cafiero, 203 AD2d 355). The plaintiff failed to meet that burden. Ritter, J. P., Pizzuto, Santucci and Friedmann, JJ., concur.